Citation Nr: 1758672	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-16 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral foot condition.

2. Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1984.  This case came before the Board of Appeal's (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The Veteran's claims of service connection for a bilateral foot condition and left knee condition were denied in a December 2005 rating decision; the decision became final as a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

2. The evidence added to the record since the December 2005 RO decision does not relate to unestablished facts necessary to substantiate the claim of service connection for a bilateral foot condition.

3. The evidence added to the record since the December 2005 RO decision relates to unestablished facts necessary to substantiate the claim of service connection for a left knee condition.


CONCLUSIONS OF LAW

1. The December 2005 rating decision that denied the Veteran's claims of service connection for a bilateral foot condition and left knee condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. As the evidence received subsequent to the December 2005 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a bilateral foot condition have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).
3. As the evidence received subsequent to the December 2005 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a left knee condition have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In the instant matter, the Veteran seeks to reopen the claim of service connection for a bilateral foot condition and a left knee condition. 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The Veteran's bilateral foot condition and left knee condition claims were initially denied in a December 2005 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because evidence of record failed to show that a bilateral foot condition and a left knee condition had been clinically diagnosed.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of these claims.

After a review of the evidence submitted since the rating decision became final, the Board determines that the Veteran's bilateral foot claim should not be reopened.  The Veteran has yet to submit any evidence showing a diagnosis or treatment of a bilateral foot condition. As he was previously denied for lack of a current diagnosis and the new evidence presented is not material to that fact, reopening the bilateral foot claim is unwarranted.

After review of the evidence since the rating decision became final, the Board  determines that the Veteran's left knee condition claim should be reopened.  Specifically, new evidence includes a November 2009 VA examination that reveals a diagnosis of a left knee disability. 

Not only is this evidence "new," in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Therefore, as evidence that is both "new" and "material" has been submitted, the claim for a left knee condition is reopened. 

Service Connection

The Veteran is asserting entitlement to service connection for a left knee condition, which he contends was a result of a valgus stress he suffered while playing basketball in 1983.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Based on the evidence as detailed below, the Veteran's claim for service connection for a left knee disability is denied.  As an initial matter, the Veteran's service treatment records reveal that he suffered valgus stress to his left knee while playing basketball in 1983.  The Veteran was treated for a medial collateral ligament strain and prescribed a long bent knee cast to be worn for six weeks.  The results of an arthrogram performed in February 1984 showed evidence of a tear of the medial meniscus and the Veteran was admitted for elective arthroscopy.  Regardless, it does not appear that the left knee injury in-service was representative of a chronic disorder.  Significantly, while service-connection is available for meniscal injuries, there must be some evidence of actual symptoms since then, which are not shown. His separation exam did not clinically observe any symptoms related to a musculoskeletal disorder, nor were there any complaints of a relevant symptomatology during service. 

In fact, the post-service evidence does not reflect symptoms related to a left knee disorder for many years after the Veteran left active duty service.  In November 2009, the Veteran was first diagnosed with a left knee disorder.  The Board emphasizes that because the Veteran left active service in 1984, it was not until approximately 25 years later that he was first diagnosed with a left knee disorder.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose a knee disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this regard, the Board determines that the Veteran's reported history of continued symptomatology is insufficient by itself to warrant service connection.  In addition to the fact that no pertinent symptoms were mentioned at his separation physical examination, no medical records exist showing that he sought treatment for either disorder until many years after discharge.  Although he has presented his own testimony, he has not provided any medical or lay evidence corroborating his assertion that he has suffered from these disorders for the decades prior to his decision to file for service connection.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between a claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

In November 2009, the Veteran was provided a VA examination.  The results of an x-ray revealed mild bilateral tricompartmental degenerative osteoarthritis with no acute fracture or dislocation.  The examiner opined that the Veteran's current left knee condition was less likely than not caused by or a result of an injury while in service as the knee disorder diagnosed is bilateral and symmetrical.  If the Veteran's current left knee disorder was related to service, the Board would expect that only his left knee would show signs of a disorder.  Furthermore, the examiner opined that it is less likely than not that a single injury to a ligament in a single knee would give rise to the medical diagnosis. 

Therfore, the Board concludes that service connection for a left knee condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). In the instant case, VA provided adequate notice in letters sent to the Veteran. 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

New and material evidence having not been received, the application to reopen a previously denied claim of entitlement to service connection for a bilateral foot condition, is denied.

New and material evidence having been presented, the Veteran's application to reopen previously denied claim of entitlement to service connection for a left knee condition is granted, and the claim is reopened.

Service connection for a left knee condition is denied. 




____________________________________________
B.T. KNOPE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


